PER CURIAM.
This is an appeal arising out of a wrongful death action brought by Norma Trento, the Personal Representative of the Estate of her son, Anthony Trento. The judgment appealed was entered against plaintiff/appellant and in favor of defendant/appellee, Russell, Inc., following a jury trial wherein the jury found in favor of the defendant.
Appellant’s wrongful death action was based upon a complaint charging appellee with negligence in trimming a ficus tree, which negligence allegedly resulted in the death of appellant’s son by electrocution while climbing the tree. Further details of the action are set forth in Russell, Inc. v. Trento, 445 So.2d 390 (Fla. 3d DCA 1984), wherein this court reversed an earlier jury verdict against Russell, Inc., and remanded for a new trial. Upon the instant retrial, a verdict was rendered in favor of Russell, Inc.
Appellant seeks reversal on the grounds that (1) the trial court erred and abused its discretion in excluding (a) certain testimony of the tree trimmers who had trimmed the tree after the incident, and (b) a photograph of the tree in question depicting its condition after having been trimmed subsequent to the incident; and (2) the court erred in denying a motion in limine and permitting the jury to hear testimony regarding evidence of the presence of a drug in Anthony Trento’s system, which evidence was disclosed in a test of a blood sample taken during the medical examiner’s autopsy.
The several grounds relied upon by appellant have been considered in the light of the record, briefs and arguments of counsel and wé find that no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the *1116verdict is supported by the evidence, and that the several rulings of the trial court challenged by appellant did not on the record and under the law constitute reversible error.
Affirmed.